Wrisht, J.
I. It has been too often decided by this court, that the defendant has no right to make an issue and claim a trial in the principal suit upon the facts stated in the petition for an attachment, to be now considered an open question. Sackett, Belcher Co. v. Patridge, 4 Iowa 416; Sample v. Griffith, 5 Ib. 376; Bowen v. Gilkeson, 7 Ib. 503; Veiths v. Hagge, 8 Ib. 192-3; Andras v. Clark, Ib. 476; Burrows v. Lehndorff, Ib. 96; Churchill, et al, v. Fulliam, Ib. 45.
II. There was no objection made in the court below, in the motion to dissolve the attachment, to the sufficiency of *137tiie affidavit therefor, and we cannot therefore consider an objection to the same urged in this court for the first time.
III. The attachment proceedings are auxiliary to, and for some purposes, independent of, those in the main action; and where a party appeals from the rulings and decisions made in the court below on the attachment part of the case, (so stating in his appeal) he cannot assign errors on the proceedings in the principal suit, which are in no manner connected with the orders appealed from. While it is true that this court will look into the entire record in the consideration of the errors assigned, such rule is not to be carried to the extent of justifying us in examining errors upon a part of the record from which there never has been an appeal. An appeal lies from an order dissolving or sustaining an attachment, (Johnson Stevens v. Butler, 1 Iowa 459; Bell v. Preston, Ib. 460;) but such an appeal does not bring up the main case for review here, except so far as material to the understanding and disposition of that from which the party appeals.
Judgment affirmed.